Stephens, J.
Where an insurance company issued and delivered a policy of insurance and accepted in payment of the premium a promissory note of the insured showing that its consideration was the identical policy, the insurance company will be held to have waived the provision of the policy that it should be valid only when signed by the local agent, and a plea of failure of consideration was no defense to a suit upon the note. See, in this connection, Rogers v. American National Ins. Co., 145 Ga. 570 (89 S. E. 700) ; Massachusetts Benefit Life Asso. v. Robinson, 104 Ga. 256 (4) (30 S. E. 918, 42 L. R. A. 261) ; Darsey v. Insurance Co. of North America, 32 Ga. App. 458 (123 S. E. 622). The defendant having recovered a verdict, the court erred in overruling plaintiff’s motion for a new trial.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.